Citation Nr: 1629502	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected bilateral knee disabilities.

(The issue entitlement to waiver of recovery of overpayment of a clothing allowance benefit in the amount of $753.00 is addressed in a separate Board decision).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional evidence in support of the claim addressed herein.  As his substantive appeal was received in June 2013, a waiver of agency of original jurisdiction (AOJ) is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.  Furthermore, the Board held the record open for 60 days in order for the Veteran to submit additional evidence; however, to date, none has been received.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a cervical spine disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In documents of record and at his April 2016 Board hearing, the Veteran claims that his cervical spine disorder is directly related to a fall down a ladder in service or, in the alternative, as due to his service-connected bilateral knee disabilities as such caused him to fall and hit his neck.

With regard to the allegation that the Veteran's cervical spine disorder is secondary to his service-connected knee disorders, the Board notes that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The record contains a November 2010 opinion addressing the issue of whether the Veteran's cervical spine disorder is related to his service-connected bilateral knee disabilities.  Unfortunately, however, the Board finds that such opinion is inadequate to adjudicate the claim.

In this regard, the 2010 examiner found that it was less likely than not that the Veteran's cervical spine disorder was related to his left knee disorder.  In support thereof, the examiner stated that the Veteran had a herniated disc after a July 1988 motor vehicle accident and that there were no neck studies performed prior to July 1988.  However, the Board notes that the available records and the Veteran's April 2016 testimony demonstrate that his cervical spine was essentially normal following an August 1987 (not July 1988) motor vehicle accident.  The July 1988 record does note the car accident the previous year.  However, the Veteran has testified that he fell due to his service-connected left knee in the interim between the August 1987 car accident and the July 1988 study.  Thus, as it appears that the 2010 examiner conflated the two treatment records and based her opinion on an inaccurate factual premise (i.e. that there were no studies performed on the Veteran's neck prior to the July 1988 record) the Board finds that the opinion is not adequate for appellate review.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).
Moreover, the 2010 examiner failed to provide an opinion as to whether the Veteran's cervical spine disability was directly related to service or was aggravated by his service-connected knee disorders.  In light of these deficiencies, an opinion to determine the nature and etiology of the Veteran's claimed cervical spine disorder, to include consideration of secondary service connection on the basis of aggravation, should be obtained from a new VA examiner.

Furthermore, the Veteran testified at the April 2016 hearing that he had undergone cervical spine surgery.  While the Veteran requested to hold the record open for 60 days following the hearing for submission of additional evidence, no such evidence was submitted, to include the surgical records.  Accordingly, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his cervical spine disorder.  Relevant ongoing VA records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

As a final matter, the Board notes that at the hearing the Veteran expressed extreme reluctance to appear for another examination at his local VA medical center and that the Board suggested an independent medical opinion may be feasible in this case.  However, as was also noted by the Board, since all of the relevant records have not been associated with the file, the Board must remand this case to the AOJ.  Nevertheless, the Veteran is advised that the Board is aware of his concerns and has requested that the opinion be rendered from other than an employee of the Dublin, Georgia, Medical Center.  Furthermore, when the case is returned to the Board for further adjudication, the Board will thoroughly review the newly obtained opinion to determine if it is adequate to decide the Veteran's claim.
 
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for his cervical spine disability, including any of the surgeon(s) who performed his reported surgery.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain and associate with the claims folder any relevant VA treatment records dated since June 2013.

3.  After obtaining all outstanding records, obtain a VA medical opinion from an appropriate medical professional so as to determine the nature and etiology of the Veteran's cervical spine disorder.  If possible, please obtain the opinion from an examiner other than an employee of the Dublin, Georgia, Medical Center.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record (to include the April 2016 hearing transcript) and this remand have been reviewed.

Following a review of the full record, the examiner should offer an opinion on the following questions:

(A)  By a review of the record, please identify the Veteran's current cervical spine disorders.  In this regard, such were identified as cervical degenerative disc disease and cervical stenosis C5-6 at the November 2010 VA examination.

(B)  For each diagnosed cervical spine disorder, please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that such disorder had its onset in or is otherwise related to his military service, to include as due to his April 1980 fall down a ladder or when he was struck by a vehicle during service in July 1981?

(C)  For each diagnosed cervical spine disorder, please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that such disorder caused or aggravated by his service-connected bilateral knee disabilities, to include as due to falls caused by knee instability?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




